Citation Nr: 0627538	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
an injury to the left great toe with nail removal.   

2.  Entitlement to an increased evaluation for residuals of a 
low back strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In 
May 2006, the veteran testified before the undersigned Acting 
Veterans Law Judge.  At the time of the hearing, the veteran 
submitted additional evidence along with a written statement 
waiving initial consideration of this evidence by the RO.  

The issue concerning an increased evaluation for residuals of 
a low back strain, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of a left great toe 
injury are manifested by symptoms of tenderness on the left 
first toenail bed both medially and at the base; limited, but 
normal, gait; limitation of flexion of the toe to 20 degrees 
with pain throughout; and a partially avulsed left first 
toenail with periodic removal because of pain from the medial 
aspect of the nailbed.  The left toe had good sensation with 
pulses present; there was no swelling, effusion, edema, 
erythema, or drainage from the left toenail.  


CONCLUSION OF LAW
The criteria for a 10 percent, but no higher, disability 
rating for residuals of a left great toe injury have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 
5284 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

Initially, it is noted that it does not appear that the 
veteran filed a claim requesting an increased rating for the 
left great toe disability.  In his January 2003 claim, the 
veteran claimed service connection for diabetes, a right foot 
disability, a low lumbar injury, bilateral knees, hearing 
loss and tinnitus.  After developing the evidence, the RO 
issued a rating decision in September 2003, which addressed 
these claims and also denied an increased rating for the left 
great toe disability.  A VCAA notification letter was then 
sent to the veteran regarding the left great toe in April 
2004, which was followed by an RO adjudication, a 
supplemental statement of the case issued in April 2004.  The 
notice was deficient with regard to the first VCAA element, 
however, it is clear from the arguments made by the veteran 
both in writing and at the hearing and his evidentiary 
submissions that he is aware of the criteria for an increased 
rating.  With regard to the fourth element, it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence.  The RO's letter informed 
him that additional evidence or information was needed and 
asked him to send the information or evidence to VA.  The 
letter also stated, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  As a result, the Board finds that the veteran 
will not be prejudiced if the Board proceeds with a decision.  
 
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  Accordingly, the duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned, if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The April 2004 letter did not include 
adequate notice concerning the assignment of an effective 
date; however, an April 2006 letter to the veteran did 
include such information.  If there was any error with 
respect to the notice provided, it can be cured by the RO on 
remand prior to the award of an effective date.  The Board 
will not otherwise comment on any potential effective date 
claim as it does not have jurisdiction over such a claim at 
this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, numerous 
private and VA medical records, a VA examination report dated 
in June 2003, and statements and testimony from the veteran 
and his spouse.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Increased Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  The veteran is asserting an increased 
disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

In this case, the disability on appeal involves the 
musculoskeletal system.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Residuals of a Left Great Toe Injury

In this case, the RO evaluated the veteran's service-
connected residuals of a left great toe injury by analogy 
under Diagnostic Code 5284.  Diagnostic Code 5284  addresses 
other foot injuries.  38 C.F.R. § 4.71a.  The Board will 
consider whether the veteran can receive a higher rating 
under this diagnostic code, as well as any other potentially 
applicable diagnostic codes.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment.  A 20 percent rating is assigned for 
moderately severe impairment, and a maximum rating of 30 
percent is assigned for severe impairment.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  

In support of his claim, the veteran testified before the 
undersigned that his toe problem causes him to lose his 
balance.  (T. 13).  He wears wired shoes.  (T. 15).  He has 
difficulty walking.  (T. 16).   His feet get cold at night.  
(T. 17).  He stated that he takes Gabapentin for his toe 
disability.  (T. 16).  His spouse testified that he takes his 
medications for the numbness in his foot.  (T. 16).   The 
veteran further attested that his toes will essentially split 
apart and that the nail in his left great toe continues to 
grow back.  (T. 18).  His left great toe problems cause him 
to limp.  (T. 18).     

Based upon the veteran's testimony and the medical evidence, 
the left great toe disability warrants a compensable 
evaluation under Diagnostic Code 5284.  A June 2003 VA 
examination report of the left great toe indicated tenderness 
on the left first toenail bed both medially and at the base.  
Gait was normal, but ambulation was limited.  Range of motion 
was also limited.  The examiner noted slight limitation of 
flexion of the toe to 20 degrees with pain throughout.  There 
was additional limitation with standing on the toes of the 
left foot.  The left first toenail was partially avulsed with 
periodic removal because of pain from the medial aspect of 
the nailbed on the left first toe.  The veteran reported that 
the symptoms were worse with standing 15 minutes and walking 
a half mile.  The symptoms could last minutes to hours.  The 
diagnosis was remote left foot injury with left first great 
toe injury and ingrowing toe nail with chronic pain and 
limitations.

VA medical records during the claims period corroborate these 
findings.  

The above medical findings demonstrate moderate left foot 
disability due to the left great toe disability.  The 
veteran's subjective complaints of toe pain and difficulty 
ambulating were confirmed by clinical findings.  As such, a 
10 percent disability rating is warranted under Diagnostic 
Code 5284.  38 C.F.R. § 4.71 (2005).  However, his left great 
toe disability does not demonstrate moderately-severe foot 
injury to warrant a higher rating.   

An October 2002 VA treatment record noted good sensation with 
pulses present.  The veteran scored a Grade 0 (0-5) on the 
Wagner Grading System for the foot, showing no open lesion, 
or bony deformity and/or keratotic skin thickening.  
According to the examiner, there was also no assessed risk 
for possibly losing his left great toe.  

The June 2003 VA examination report also noted no swelling, 
effusion, edema, erythema, or drainage from the left toenail.  
Skin and vascular system were normal.  Hammertoe, high arch, 
and clawfoot were not present.  

A March 2004 VA medical record reported a well-healed medial 
border left hallux nail following partial nail ablation.  
There was healthy skin present at the treated site with no 
cellulitis.  

Medical evidence also relates that the symptoms of numbness 
reported by the veteran and his wife, and the medications 
prescribed, are not related to his left great toe injury.  VA 
medical records dated in October 2005 and November 2005 show 
complaints of numbness in the feet that the examiners relate 
to his diabetes neuropathy.  Moreover, according to these VA 
treatment records, the veteran was prescribed Gabapentin for 
his diabetes neuropathy.  There is no reference to residuals 
involving his left great toe injury as a basis for numbness 
of feet or the need for prescription medication.  In fact, 
the June 2003 VA examination report indicated that the 
veteran takes one to two tablets of Tylenol or Advil, two 
times a day, for his left great toe disability.  No other 
medications were noted.       

In short, a 10 percent, but no higher, rating is warranted 
for residuals of a left great toe injury under Diagnostic 
Code 5284.  38 C.F.R. § 4.71(a) (2005).    

The Board is required to consider other diagnostic codes for 
application.  However, the medical evidence does not reflect 
malunion or nonunion of his left great toe to warrant a 
higher rating under 38 C.F.R. § 4.104, Diagnostic Code 5283, 
or a diagnosis involving flatfoot or clawfoot to warrant a 
rating under 38 C.F.R. § 4.88, Diagnostic Codes 5276 or 5278.  
As such, a higher rating under other diagnostic codes is not 
applicable.         

Extraschular Evaluation

Finally, the Board has considered whether extraschedular 
evaluation is warranted. Ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to 38 C.F.R. § 3.321(b)(1) (2005), an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the schedular criteria.  
See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Bagwell 
stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  VAOPGCPREC 6-96, 61 Fed. Reg. 66, 749 
(1996) (Board may deny extraschedular ratings provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure). Bagwell left intact a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein 
the Court found that when an extraschedular grant may be in 
order, that issue must be referred, pursuant to 38 C.F.R. § 
3.321, to those "officials who possess the delegated 
authority to assign such a rating in the first instance."

The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that there 
is marked interference with employment due to the service-
connected residuals of a left great toe injury, or otherwise 
that would render a schedular rating impractical.  No 
hospitalization or confinement is documented during the time 
period relevant to this appeal.  In fact, the overwhelming 
majority of the treatment records noted during the claims 
period is for the veteran's diabetes, which is not service-
connected.  He also reported on a VA Form 21-4142, received 
in March 2003, that he was unable to work due to his knees, 
back and diabetes; the left great toe was not mentioned.  
Based on the record, the Board is not persuaded that the 
record presents an unusual or exceptional disability picture 
that merits extraschedular evaluation.




ORDER

Entitlement to an evaluation of 10 percent, but no higher, 
for residuals of an injury to the left great toe with nail 
removal, is warranted.


REMAND

The Board has determined that additional evidentiary 
development is required in this case.

In this case, a September 2004 VA evaluation of the lumbar 
paravertebral muscles showed a moderate amount of spasm.  No 
spasms were noted during the earlier June 2003 VA 
examination, which raises the possibility that the condition 
may have increased in severity.  A more contemporary 
examination is thus required.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (providing that a re-examination should 
be requested when the evidence indicates there has been a 
material increase in disability since the last examination); 
VAOPGCPREC 11-95.  Moreover, the VA examiner who evaluated 
the veteran's low back disability in June 2003 specifically 
noted that the veteran's claims folder was not available for 
review.  As the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran which takes into account the 
records of prior medical treatment, Green v. Derwinski, 1 
Vet. App. 121, 124 (1991), the veteran's claims folder must 
be provided to the examiner for review.

The Board also notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Since the 
veteran filed the instant claim in January 2003, he is 
entitled to consideration of his low back disability under 
both the old and new rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a comprehensive VA 
examination to assess the current severity of his 
service-connected low back strain and for a 
determination as to the presence of any 
neurological disorder of the low back. If a 
neurological disorder of the low back is found on 
examination, the examiner is asked to comment as 
to whether the neurological disorder is likely 
related to the service-connected low back strain. 
The claims folder must be provided to the 
examiner. 

The examiner should specify all limitations of 
motion in degrees. The examiner must also discuss 
whether the veteran's low back disability 
produces any functional loss due to pain or 
limitation of motion due to pain, flare-ups, 
weakness, incoordination, excess fatigability, or 
any of the other factors enumerated in 38 C.F.R. 
§§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner must express any 
additional limitations under DeLuca in degrees, 
where possible.  

The examiner should also set forth whether the 
veteran has muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour.  The examiner should also state 
whether the veteran has muscle spasm on extreme 
forward bending; loss of lateral spine motion, 
unilateral, while standing; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of motion 
on forward bending in a standing position; loss 
of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space; or 
abnormal mobility on forced motion. 

2.  Thereafter, the issue should be readjudicated 
with consideration of the old and amended 
schedules for rating spine disabilities.  If the 
benefit on appeal remains denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case that contains 
notice of all relevant actions taken, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues, 
to include citation to the revised rating 
criteria for spine disabilities. An appropriate 
period of time should be allowed for response by 
the veteran and his representative. Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


